DETAILED ACTION
This action is in response to the request for continued examination filed 11 March 2021.
Claims 3-20 are original.
Claim 21 is previously presented.
Claims 1-2 are currently amended.
Claims 1-21 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Regarding claim 1:
Step 1:
The claim recites a collection of steps. Accordingly, at step 1, the claim is found to be directed to the statutory category of processes.
Step 2A – prong one:
The claim recites a judicial exception as follows:
“identifying an intended outcome of at least a portion of a dentition of a patient at an end of at least one stage of a treatment plan, wherein the treatment plan comprises a plan to treat the at least the portion of the dentition” (a mental concept that may be practiced in the human mind with or without a physical aid [MPEP 2106.04(a)(2) III], e.g. a clinician determining the desired result and treatment during treatment planning, see also specification at [0003]).
“identifying one or more clinical acceptability criteria for the at least one stage, the one or more clinical acceptability criteria providing criteria to evaluate compliance with the intended outcome” (a mental concept that may be practiced in the human mind with or without a physical aid [MPEP 2106.04(a)(2) III], e.g. the clinician determining when a successful result is achieved).
“the aligner model has a thickness parameter to represent a thickness of the at least the portion of the aligner model, and the thickness parameter is initially set to a starting thickness” (a mental concept that may be practiced in the human mind with or “The common practice is based on selecting the aligner features (material, thickness, auxiliary elements) by only considering clinician’s subjective assessments.” And Frey (2018) at page 2 – “The ‘Conventional’ approach is based on three central premises: … A visual assessment of force vectors by the clinician is sufficient for the designing effective force systems using attachments”, i.e. the clinician may visually inspect models with chosen  thicknesses).
“the thickness parameter at iteratively reduced thicknesses until a resulting thickness is found for the thickness parameter, wherein: the resulting thickness is less than the starting thickness, the iteratively reduced thicknesses are used to generate new models for the at least the portion of the aligner model for each of a plurality of iterations,” (a mental concept that may be practiced in the human mind with or without a physical aid [MPEP 2106.04(a)(2) III], e.g. see for example Barone (2017) at page 1 [abstract:¶1] – “The common practice is based on selecting the aligner features (material, thickness, auxiliary elements) by only considering clinician’s subjective assessments.”, , i.e. the clinician may visually inspect models with chosen  thicknesses in decreasing thickness order).
“the resulting thickness is associated with a satisfactory outcome of the at least the portion of the dentition at the end of the at least one stage, the satisfactory outcome satisfying the one or more clinical acceptability criteria” (a mental concept that may be practiced in the human mind with or without a physical aid [MPEP 2106.04(a)(2) III], e.g. the clinician determining when a successful result is achieved).

Step 2A – prong two:
The claim also recites “identifying one or more forces implemented on the at least the portion of the dentition during the at least one stage of the treatment plan, wherein the at least the portion of the dentition comprises at least one side of at least one tooth”; however, this amounts to insignificant extra-solution activity [MPEP 2106.05(g)], e.g. “all uses of the recited judicial exception require such data gathering or data output” [ibid].
The claim also recites “gathering an aligner model” and “iteratively modeling application of the one or more forces to the at least the portion of the dentition at the beginning of the at least one stage using the aligner model, wherein the new models for each of the iteratively reduced thicknesses comprise topographies corresponding to the topography of the at least the portion of the dentition” ; however, this amounts to insignificant extra-solution activity [MPEP 2106.05(g)], e.g. “all uses of the recited judicial exception require such data gathering or data output” [ibid].
The claim also recites “providing instructions to manufacture the dental appliance using the aligner model with the resulting thickness assigned to the thickness parameter”; however, this amounts to insignificant extra-solution activity [MPEP 2106.05(g)], e.g. “Insignificant application … Printing or downloading generated menus” [ibid].
Taken collectively, the claim provides for gathering information regarding a model and the forces implemented to make clinical decisions regarding treatment and then outputting the result 
Step 2B:
As noted above, the claim recites insignificant extra-solution activity in forms of the necessary data gathering and the insignificant application of outputting the result. Such data gathering is well-known, routine, and conventional as evidenced by Raslambekov (US 10717208 B1) at c2:l44-c3:l15 – e.g. “Conventionally, aligners may be designed according to computer software-based treatment simulations … In any stage of the optimized sequence, the corresponding optimized loading conditions must be commensurate to a corresponding aligner's load-bearing capacity. Indeed, the 5 method determines the optimized sequence based on factors such as the precursor aligner material's intrinsic properties and a typical desired aligner thickness, for example 0.75 mm” and .Barone (2016) at page 44, i.e. “The possibility to simulate and identify appropriate moment-to-force ratios is a key issue in order to predict and control tooth movements. At this purpose, the Finite Element Analysis (FEA) is one of the most used tools to evaluate the effectiveness of dental devices and has been widely used in dentistry since the 70’s (Farah et al., 1973).” The particular manner of outputting is not specified and the scope includes outputting that is well-known, routine, and conventional as evidenced by the MPEP at 2106.04(d), i.e. “Receiving or transmitting data over a network”. Collectively, the claim is to the judicial exception with well-known, routine, and conventional means of data gathering and out putting. Accordingly, at step 2B, the claim is not found to be directed to significantly more than the judicial exception itself.

Regarding claim 2:
“The common practice is based on selecting the aligner features (material, thickness, auxiliary elements) by only considering clinician’s subjective assessments.”, e.g. the clinician choses another thickness.
The claim recites “determining whether application of the one or more forces to the at least the portion of the dentition at the beginning of the at least one stage satisfies the one or more clinical acceptability criteria”; however, , this is a mental concept that may be practiced in the human mind with or without a physical aid [MPEP 2106.04(a)(2) III] as evidenced by Barone (2017) at page 1 [abstract:¶1] – “The common practice is based on selecting the aligner features (material, thickness, auxiliary elements) by only considering clinician’s subjective assessments.”, e.g. the clinician determining when a successful result is achieved.
The claim recites “if the application of the one or more forces to the at least the portion of the dentition at the beginning of the at least one stage with the aligner model having the intermediate thickness assigned to the thickness parameter satisfies the one or more clinical acceptability criteria, using the intermediate thickness as the resulting thickness”; however, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” [MPEP 2111.04 II] Accordingly, this limitation is not required. If the step were required, this would amount to a mental concept, e.g. the determining the thickness for which the successful result is achieved.


Regarding claims 3-5:
The claims include assigning thicknesses and determining acceptability of the result steps like those of claim 2 and contingent limitations similar to those of claim 2, and the same reasoning applies, mutatis mutandis.

Regarding claim 6:
The claim recites “identifying a maximum number of modeling operations”; however, this is a mental concept that may be practiced in the human mind with or without a physical aid [MPEP 2106.04(a)(2) III], e.g. choosing a number. This limitation is unrelated to the remainder of the claim, i.e. no other limitation makes reference to the maximum number. Otherwise, the claim recites assigning thicknesses and determining acceptability of the result steps like those of claim 2 and contingent limitations similar to those of claim 2, and the same reasoning applies, mutatis mutandis.

Regarding claim 7:
The claim recites “gathering the treatment plan” and “identifying the at least one stage of the treatment plan”; however, this is a a mental concept that may be practiced in the human mind with or without a physical aid [MPEP 2106.04(a)(2) III], e.g. a clinician determining the desired result and treatment during treatment planning, see also specification at [0003]. Accordingly, the 

Regarding claim 8:
The claim recites “wherein the starting thickness comprises one or more of 0.5 millimeters (mm), 0.6 mm, 0.7 mm, 0.8 mm, 0.9 mm, 1.0 mm, I.I mm, 1.2 mm, 1.3 mm, 1.4 mm, and 1.5 mm”; however, this does not limit the assigning of thicknesses in a manner such that it is other than a process which may be performed in the human mind. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis, i.e. where the limitations of claim 8 are part of the judicial exception.

Regarding claim 9:
The claim recites “wherein iteratively modeling application of the one or more forces to the at least the portion of the dentition at the beginning of the at least one stage comprises simulating placement of the aligner model on the at least the portion of the dentition and simulating a response of the at least the portion of the dentition to the virtual placement”; however, this form of data gathering is well-known routine and conventional in the art as evidenced by Raslambekov (US 10717208 B1) at c2:l44-c3:l15 – e.g. “Conventionally, aligners may be designed according to computer software-based treatment simulations … In any stage of the optimized sequence, the corresponding optimized loading conditions must be commensurate to a corresponding aligner's load-bearing capacity. Indeed, the 5 method determines the optimized sequence based on factors such as the precursor aligner material's intrinsic properties and a typical desired aligner thickness, for example 0.75 mm”. Accordingly, the reasoning 

Regarding claim 10:
The claim recites “wherein iteratively modeling application of the one or more forces to the at least the portion of the dentition comprises using finite element technique to solve partial differential equations representing the one or more clinical acceptability criteria”; however, this form of data gathering is well-known routine and conventional in the art as evidenced by Barone (2016) at page 44, i.e. “The possibility to simulate and identify appropriate moment-to-force ratios is a key issue in order to predict and control tooth movements. At this purpose, the Finite Element Analysis (FEA) is one of the most used tools to evaluate the effectiveness of dental devices and has been widely used in dentistry since the 70’s (Farah et al., 1973).” Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis, i.e. where the limitations of claim 10 are part of the insignificant extra-solution activity.

Regarding claims 11-15:
The claims elaborate on either the “clinical acceptability criteria” or the “acceptable biomechanical outcome” of claim 1; however, these does not limit the “clinical acceptability criteria” or the “acceptable biomechanical outcome” in a manner such that the judgement made upon such criteria is other than a process which may be performed in the human mind. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis, i.e. where the limitations of claims 11-15 are part of the judicial exception.

Regarding claim 16-17 and 20-21:
The claims recite “wherein the at least a portion of the dentition comprises a portion of one or more teeth of the dentition and the at least the portion of the aligner is configured to receive and apply the one or more forces to the one or more teeth” and “wherein the dental appliance comprises a variable thickness aligner having the resulting thickness over the at least the portion of the dentition”; however, these are merely descriptive of the field of use and do not incorporate the judicial exception into a practical application nor provide for significantly more than the judicial exception itself [MPEP 2106.05(h)]. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 18:
The claim recites “further comprising directly fabricating the dental appliance”; however, this amounts to insignificant extra-solution activity [MPEP 2106.05(g)], e.g. “Insignificant application … Cutting hair after first determining the hair style.” [ibid]. Direct fabrication is well-known, routine, and conventional as evidenced by Matov (US 20090191503 A1) at [0130] – “On the other hand, if the aligner will be made by a rapid prototyping process ( e.g., stereo or photo lithography process)”, Wen (US 20170100209 A1) at [0002] – “the present invention relates to methods and apparatus for fabricating dental appliance using three-dimensional (3D) printing processes”, and Raby (US 20170367792 A1) at [0030] – “The manufacturing may be performed in the clinic, as well, by using a 3D printer (or by other methods of additive manufacturing”. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 19:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Matov (US 20090191503 A1) in view of Wen (US 20170100209 A1).

Regarding claim 1, Matov discloses a method for designing a dental appliance (title; [0052]: “The result of the data mining system of FIG. 1A is used for defining appliance configurations or changes to appliance configurations for incrementally moving teeth.”; [0115]: “As shown in FIG. 6, the process 200 (FIG. 2B) of computing the shape for an aligner for a step in a treatment path is one step in a process 600 of computing the shapes of a series of aligners.” Examiner’s note (EN): these citations are exemplary; as indicated by the title, most of the disclosure is related to a method for designing a dental applicance.) , the method comprising:
identifying an intended outcome of at least a portion of a dentition of a patient at an end of at least one stage of a treatment plan (Fig. 2A and [0095]: e.g. “The desired final position of the teeth-that is, the desired and intended end result of orthodontic treatment can be received from a clinician in the form of a prescription, can be calculated from basic orthodontic principles, or can be extrapolated computationally from a clinical prescription (step 130). With a specification of the desired final positions of the teeth and a digital representation of the teeth themselves, the final position and surface geometry of each tooth can be specified (step 140) to form a complete model of the teeth at the desired end of treatment.”; [0096]: e.g. “Having both a beginning position and a final position for each tooth, the process next defines a tooth path for the motion of each tooth. … The tooth paths are segmented. The segments are calculated so that each tooth's motion within a segment stays within threshold limits of linear and rotational translation. In this way, the end points of each path segment can constitute a clinically viable repositioning, and the aggregate of segment end points constitute a clinically viable sequence of tooth positions”.; [0099]: “The segmented tooth paths and associated tooth position data are used to calculate clinically acceptable appliance configurations ( or successive changes in appliance configuration) that will move the teeth on the defined treatment path in the steps specified by the path segments (step 170). Each appliance configuration represents a step along the treatment path for the patient.” EN: Both segments or successive appliances are a stage of treatment, see also Matov at [0003]-[0007] discussing treatment in stages.), wherein the treatment plan comprises a plan to treat the at least the portion of the dentition ([0095]-[0096] and [0099] as cited above. EN: The citations are exemplary; much of the disclosure elaborates on this basic framework and also indicate a plan to treat at least a portion of dentition.);
identifying one or more forces implemented on the at least the portion of the dentition during the at least one stage of the treatment plan; ([0097]: “The limit values can also be updated based on the result of an appliance-calculation (step 170, described later), which may determine that at one or more points along one or more tooth paths, the forces that can be generated by the appliance on the then-existing configuration of teeth and tissue is incapable of effecting the repositioning that is represented by one or more tooth path segments”; [0099]: “Each appliance configuration represents a step along the treatment path for the patient. The steps are defined and calculated so that each discrete position can follow by straight-line tooth movement or simple rotation from the tooth positions achieved by the preceding discrete step and so that the amount of repositioning required at each step involves an orthodontically optimal amount of force on the patient's dentition.”; Fig. 4:item 402 and [0106]: “The data 402 derived from the finite element analysis includes the amount of real elapsed time over which the simulated repositioning of the teeth took place; the actual end tooth positions calculated by the analysis; the maximum linear and torsional force applied to each tooth; the maximum linear and angular velocity of each tooth”; [0119]: “the process 600 proceeds to execute a module that calculates the configuration of a hardware attachment to the subject tooth to which forces can be applied to effect the required motion (step 640).”), , wherein the at least the portion of the dentition comprises at least one side of at least one tooth ([0097], [0099], [0106], and [0119] as indicated above with variance references to forces on a “tooth” or “teeth”, see also figs 11A-D and [0132]-[0134] discussing forces applied to the tooth, for example in figure 11D the force is applied to the side of the tooth to move it in the +x direction. Also fig 27 and [0189]: e.g. “surfaces onto which force may be applied to move a tooth in a desired trajectory”);
identifying one or more clinical acceptability criteria for the at least one stage, the one or more clinical acceptability criteria providing criteria to evaluate compliance with the intended outcome ([0082]-[0091] – discussing modeling clinical constraints, e.g. from [0082] – “the system models preferred clinical constraints within each cluster (22). Next, the system assigns clinicians without treatment history to clusters in 20 based on demographic and practice variables (24). In one embodiment, the system performs process 100 (see FIG. 2A) separately within each cluster, using cluster-specific clinical constraints”; [0098]: “specify constraints to be applied to the segmented paths [of motion of teeth]”; [0107]-[0109]: discussing revision of the planned appliance in view of constraint violations, e.g. “the aggregate changes made to the aligner are evaluated against previously defined constraints” and “constraints can be defined to set a maximum or minimum thickness of the aligner material”; [0115]-[0118]: discussing relaxing constraints in view of constraint violations; [0119]: “a specification of the aligner material; a specification of the constraints that the shape or configuration of an aligner must satisfy to be acceptable; a specification of the forces and positioning motions and velocities that are orthodontically acceptable; an initial treatment path, which includes the motion path for each tooth and a segmentation of the treatment path into segments, each segment to be accomplished by one aligner”; [0125]-[0126]-[0127]: discussing area/volume constraints. [0130]: discussing constraints in view of fabrication technique; [0141]-[0142]: discussing force/area constraints);
gathering an aligner model for the at least one stage, wherein:
the aligner model comprises at least a portion for the at least the portion of the dentition at a beginning of the at least one stage ([0101]: “the process creates a finite element model of the aligner, teeth and tissue … the composite finite element model of aligner, teeth and tissue”; [0104]: “a finite element model is created of the polymeric shell aligner”; [0113]: “FIG. 5D shows a planar view of an illustrative model aligner 60 over an illustrative model tooth”),
the aligner model has a thickness parameter to represent a thickness of the at least the portion of the aligner model ([0109]: “constraints can be defined to set a maximum or minimum thickness of the aligner material”; [0104]: “The input data for this model includes data specifying the material of which the aligner is made and the shape of the aligner”; [0111]: “add driving material to the aligner opposite the desired direction of motion; if the motion of the tooth is too slow, add driving material to overcorrect the position of the tooth; if the tooth is too far short of the desired end position, add material to overcorrect; if the tooth has been moved too far past the desired end position, add material to stiffen the aligner where the tooth moves to meet it; if a maximum amount of driving material has been added, add material to overcorrect the repositioning of the tooth and do not add driving material; if the motion of the tooth is in a direction other than the desired direction, remove and add material so as to redirect the tooth”; [0130]: “the thickness of the aligner is determined by the thickness of the sheet … the addition or removal of material ( e.g., adding virtual wires or creating dimples) to change the structure of the aligner … [alternatively] specifying that one or more of the aligners are to be made of a sheet of a thickness other than the standard one … [alternatively] the thickness of the aligner can be varied locally, and structural features such as rims, dimples, and corrugations can be added without modifying the digital model of the teeth.” EN: having a maximum and minimum constraint on thickness indicates one or more thickness parameters [i.e. parameters from which a thickness can be determined for comparison against the constraints]. The “addition” or “removal” of material also indicates thickness parameters (e.g. for dimples, corrugation, etc). The “thickness … varied locally” indicates thickness parameters [i.e. those which control variation in thickness]), and
the thickness parameter is initially set to a starting thickness ([0101]: “Inputs to the process include an initial aligner shape 202, … Other inputs include … specifications of an initial aligner shape and of the aligner material”; [0109]: “When all of the teeth have been considered, the aggregate changes made to the aligner are evaluated against previously defined constraints (step 470), examples of which have already been mentioned. Constraints can be defined with reference to a variety of further considerations, such as manufacturability. For example, constraints can be defined to set a maximum or minimum thickness of the aligner material” EN: The setting of parameters to the initial settings is setting the starting thickness.);
iteratively modeling (fig 2B and [0101]-[0102]: e.g. “If an acceptable end position is not reached by the teeth, the process calculates a new candidate aligner shape (step 240). If an acceptable end position is reached, the motions of the teeth calculated by the finite elements analysis are evaluated to determine whether they are orthodontically acceptable (step 232). If they are not, the process also proceeds to calculate a new candidate aligner shape (step 240). If the motions are orthodontically acceptable and the teeth have reached an acceptable position, the current aligner shape is compared to the previously calculated aligner shapes. If the current shape is the best solution so far ( decision step 250), it is saved as the best candidate so far (step 260). If not, it is saved in an optional step as a possible intermediate result (step 252). If the current aligner shape is the best candidate so far, the process determines whether it is good enough to be accepted ( decision step 270). If it is, the process exits. Otherwise, the process continues and calculates another candidate shape (step 240) for analysis.” EN: demonstrating the process is iterative) application of the one or more forces to the at least the portion of the dentition at the beginning of the at least one stage using the aligner model ([0101]: “Using the input data, the process creates a finite element model of the aligner, teeth and tissue, with the aligner in place on the teeth (step 210). Next, the process applies a finite element analysis to the composite finite element model of aligner, teeth and tissue (step 220).”; [0105]: “The model aligner is then computationally manipulated to place it over the modeled teeth in the model jaw to create a composite model of an in-place aligner (step 340). Optionally, the forces required to deform the aligner to fit over the teeth, including any hardware attached to the teeth, are computed and used as a figure of merit in measuring the acceptability of the particular aligner configuration.”; [0106]: “The data 402 derived from the finite element analysis includes the amount of real elapsed time over which the simulated repositioning of the teeth took place; the actual end tooth positions calculated by the analysis; the maximum linear and torsional force applied to each tooth”) with the thickness parameter ([0109]: “constraints can be defined to set a maximum or minimum thickness of the aligner material”; [0104]: “The input data for this model includes data specifying the material of which the aligner is made and the shape of the aligner”; [0111]: “add driving material to the aligner opposite the desired direction of motion; if the motion of the tooth is too slow, add driving material to overcorrect the position of the tooth; if the tooth is too far short of the desired end position, add material to overcorrect; if the tooth has been moved too far past the desired end position, add material to stiffen the aligner where the tooth moves to meet it; if a maximum amount of driving material has been added, add material to overcorrect the repositioning of the tooth and do not add driving material; if the motion of the tooth is in a direction other than the desired direction, remove and add material so as to redirect the tooth”; [0130]: “the thickness of the aligner is determined by the thickness of the sheet … the addition or removal of material ( e.g., adding virtual wires or creating dimples) to change the structure of the aligner … [alternatively] specifying that one or more of the aligners are to be made of a sheet of a thickness other than the standard one … [alternatively] the thickness of the aligner can be varied locally, and structural features such as rims, dimples, and corrugations can be added without modifying the digital model of the teeth.” EN: having a maximum and minimum constraint on thickness indicates one or more thickness parameters [i.e. parameters from which a thickness can be determined for comparison against the constraints]. The “addition” or “removal” of material also indicates thickness parameters (e.g. for dimples, corrugation, etc). The “thickness … varied locally” indicates thickness parameters [i.e. those which control variation in thickness]) until a resulting thickness is found for the thickness parameter ([0101]: “The analysis runs until an exit condition is reached … If the current aligner shape is the best candidate so far, the process determines whether it is good enough to be accepted ( decision step 270). If it is, the process exits.” EN: the thickness of the accepted aligner is the resulting thickness), wherein:
the iteratively [produced] thicknesses are used to generate new models for the at least the portion of the aligner model for each of a plurality of iterations ([0109]: “If the aligner constraints are satisfied, the changes are applied to define a new aligner shape (step 490). Otherwise, the changes to the aligner are revised to satisfy the constraints (step 480), and the revised changes are applied to define the new aligner shape (step 490).” EN: as shown above the “constraints” of Matov include thickness constraints.),
the new models for each of the iteratively [produced] thicknesses comprise topographies corresponding to the topography of the at least the portion of the dentition ([0130]: “The changes that can be made to the design of an aligner are constrained by the manufacturing technique that will be used to produce it. … if the aligner will be made by a rapid prototyping process ( e.g., stereo or photo lithography process), the thickness of the aligner can be varied locally, and structural features such as rims, dimples, and corrugations can be added without modifying the digital model of the teeth.” EN: “without modifying the digital model of the teeth” indicates that the aligner model “corresponds” to the portion of the dentition.), and
(citations above for “acceptability criteria”; [0101]: “The analysis runs until an exit condition is reached … If the current aligner shape is the best candidate so far, the process determines whether it is good enough to be accepted ( decision step 270). If it is, the process exits.”; [0107]-[0109]: discussing revision of the planned appliance in view of constraint violations, e.g. “the aggregate changes made to the aligner are evaluated against previously defined constraints” and “constraints can be defined to set a maximum or minimum thickness of the aligner material” EN: The thickness of the accepted aligner is the resulting thickness. See also citations for dependent claims 11-15 regarding acceptability criteria); and
providing instructions to manufacture the dental appliance using the aligner model with the resulting thickness assigned to the thickness parameter (fig 2A:180 and [0100]: “Having calculated appliance definitions, the process 100 can proceed to the manufacturing step (step 180) in which appliances defined by the process are manufactured, or electronic or printed information is produced that can be used by a manual or automated process to define appliance configurations or changes to appliance configurations.”; [0128]-[0130], [0138], [0145], [0216] discussing manufacturing. EN: The calculated appliance definition will have a resulting thickness parameters as shown by the model having thickness parameters as shown above.).
Matov does not explicitly disclose at iteratively reduced thicknesses; or
the resulting thickness is less than a starting thickness.
However, Wen teaches using finite element analysis to determine thicknesses ([0057]: e.g. “the amount of force required to move a tooth or teeth may be determined and finite element analysis may be utilized to determine an appropriate thickness of aligner material needed for the associated force 10A to move a particular tooth or teeth”) using a lattice structure having varying thicknesses ([0076]: “a lattice structure with locally varying unit cell geometries, varying unit cell dimensions and/or varying densities and/or varying thicknesses of the lattice structure (by increasing the number of reticulated layers)”) and modifying thickness during the design of dental appliances (claim 3: “generating a free-form structure further comprises determining a force required to move a tooth and modifying a thickness of the free-form structure in proximity to the tooth”), where thicknesses may be thinner or thicker than a default thickness ([0057]: “In this manner, one or more oral appliances may be fabricated with varying material thicknesses in which regions which may not require much force are fabricated to have a relatively thinner region while regions of the appliance which may require a greater amount of force to move the tooth or teeth may be fabricated to have relatively thicker regions of material to create an oral appliance having directional strength (Differential Force) depending on the particular forces needed to correct particular malocclusions.”; [0062]: “Given the concept that an aligner formed from thinner material generates generally lower corrective forces than an identically configured aligner formed from thicker material, it follows that an aligner could be 3D printed so as to be thicker in areas where higher forces are needed and thinner in areas where lighter forces are needed. Having the latitude to produce aligners with first a default thickness and then areas of variable thickness could be favorably exploited to help practitioners address many difficult day-to-day challenges. For example, any malocclusion will consist of teeth that are further from their desired finished positions than other teeth. Further, some teeth are smaller than others and the size of the tooth corresponds to the absolute force threshold needed to initiate tooth movement.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Matov in view of the teachings of Wen to include “at iteratively reduced thicknesses; and the resulting thickness is less than a starting thickness” by including Wen’s varying thickness lattice structure with Matov’s iterative use of finite element simulations (see for example Matov at [0101]-[0106]) and using a default thickness (disclosed by Wen as shown above) from which “thinner” or “thicker” may be determined in view of required forces (also disclosed by Wen as shown) resulting in iteratively reduced thicknesses and a resulting thickness less than a starting thickness in regions where less force is required (as shown above Wen discloses thinner/thicker regions where less/more force is required), such combination resulting in a predictable result, i.e. variable thickness to accommodate the forces required to achieve the desired outcome. More succinctly, it is obvious that, for a region where less force is needed for tooth movement, Matov’s iteratively produced thicknesses may be iteratively reduced thicknesses by using Wen’s default thickness and varying thickness lattice structure resulting in the resultant thickness being less than the starting thickness for this region. This combination has the predictable result of designing aligners where appropriate forces are applied to the teeth (i.e. “the amount of force required to move a tooth or teeth may be determined and finite element analysis may be utilized to determine an appropriate thickness of aligner material needed for the associated force 10A to move a particular tooth or teeth”, Wen at [0057]).

Regarding claim 2, Matov discloses the method of claim 1 (in combination as shown above), wherein iteratively modeling application of the one or more forces to the at least the portion of the dentition at the beginning of the at least one stage (as shown above) comprises:
assigning an intermediate thickness to the thickness parameter ([0109]: “If the aligner constraints are satisfied, the changes are applied to define a new aligner shape (step 490). Otherwise, the changes to the aligner are revised to satisfy the constraints (step 480), and the revised changes are applied to define the new aligner shape (step 490).” EN: as shown above the “constraints” of Matov include thickness constraints.); [0104]: “The input data for this model includes data specifying the material of which the aligner is made and the shape of the aligner” EN: the thicknesses of the revised aligner shapes are the intermediate thicknesses);
determining whether application of the one or more forces to the at least the portion of the dentition at the beginning of the at least one stage satisfies the one or more clinical acceptability criteria (citations from claim 1 for “acceptability criteria”; [0101]: “The analysis runs until an exit condition is reached … If the current aligner shape is the best candidate so far, the process determines whether it is good enough to be accepted ( decision step 270). If it is, the process exits.”; [0107]-[0109]: discussing revision of the planned appliance in view of constraint violations, e.g. “the aggregate changes made to the aligner are evaluated against previously defined constraints” and “constraints can be defined to set a maximum or minimum thickness of the aligner material”;); and
if the application of the one or more forces to the at least the portion of the dentition at the beginning of the at least one stage with the aligner model having the intermediate thickness assigned to the thickness parameter satisfies the one or more clinical acceptability criteria, using ([0101]: “If an acceptable end position is reached, the motions of the teeth calculated by the finite elements analysis are evaluated to determine whether they are orthodontically acceptable (step 232). … The analysis runs until an exit condition is reached … If the current aligner shape is the best candidate so far, the process determines whether it is good enough to be accepted ( decision step 270). If it is, the process exits.” EN: the thickness of the accepted aligner is the resulting thickness).
Matov does not explicitly disclose less than the starting thickness.
However, the combined teachings of Matov and Wen make obvious a resulting thickness “less than the starting thickness” as discussed for claim 1 and the same reasoning applies for an intermediate thicknesses (e.g. in a region where less force is required to move the teeth, thickness may be reduced in a portion of the aligner model being iteratively designed).

Regarding claim 3, Matov discloses the method of claim 1 (in combination as shown above), wherein iteratively modeling application of the one or more forces to the at least the portion of the dentition at the beginning of the at least one stage (as shown above) comprises:
assigning the starting thickness to the thickness parameter (as for claim 1);
determining whether application of the one or more forces to the at least the portion of the dentition at the beginning of the at least one stage satisfies the one or more clinical acceptability criteria (as for claim 1); and
if the application of the one or more forces to the at least the portion of the dentition at the beginning of the at least one stage with the aligner model having the starting thickness assigned to the thickness parameter does not satisfy the one or more clinical acceptability criteria ([0101]: “If an acceptable end position is reached, the motions of the teeth calculated by the finite elements analysis are evaluated to determine whether they are orthodontically acceptable (step 232). If they are not, the process also proceeds to calculate a new candidate aligner shape (step 240). … If the current aligner shape is the best candidate so far, the process determines whether it is good enough to be accepted ( decision step 270). If it is, the process exits. Otherwise, the process continues and calculates another candidate shape (step 240) for analysis.” EN: See also citations for dependent claims 11-15 regarding acceptability criteria):
assigning one or more intermediate thicknesses to the thickness parameter, the one or more intermediate thicknesses being less than the starting thickness (as for claim 2); and
iteratively determining whether application of the one or more forces to the at least the portion of the dentition at the beginning of the at least one stage with the aligner model having one or more intermediate thicknesses assigned to the thickness parameter satisfy the one or more clinical acceptability criteria ([0101] as previously cited showing that the process is iterative and iterations made in view of acceptability criteria of the forces and the aligner. Saving the “best candidates” is saving those with the intermediate thicknesses. The intermediate thickness will be the resulting thickness if none better are found and the acceptability criteria are met [i.e. at the “EXIT” from step 270 in fig 2B.).

Regarding claim 4, Matov discloses the method of claim 3 (in combination as shown above), further comprising: if the application of the one or more forces to the at least the portion of the dentition at the beginning of the at least one stage with the aligner model having one of the (as shown for claim 3, The intermediate thickness will be the resulting thickness if none better are found [i.e. at the “EXIT” from step 270 in fig 2B.).

Regarding claim 5, Matov discloses the method of claim 3 (in combination as shown above), further comprising: using one of the one or more intermediate thicknesses as the resulting thickness (as for claim 4).

Regarding claim 6, Matov discloses the method of claim 1 (in combination as shown above), wherein iteratively modeling application of the one or more forces to the at least the portion of the dentition at the beginning of the at least one stage (as shown above) comprises:
identifying a maximum number of modeling operations (fig 6:650; [0118]: “If unacceptable aligners still remain, the process can be repeated until an acceptable set of aligners is found or an iteration limit is exceeded ( step 650).”; [0119]: “this initializing and defining data includes the following items: an iteration limit for the outer loop of the overall process”);
assigning the starting thickness to the thickness parameter (as for claim 3);
determining whether application of the one or more forces to the at least the portion of the dentition at the beginning of the at least one stage satisfies the one or more clinical acceptability criteria (as for claim 3);
if the application of the one or more forces to the at least the portion of the dentition at the beginning of the at least one stage with the aligner model having the starting thickness (as for claim 3):
assigning one or more intermediate thicknesses to the thickness parameter, the one or more intermediate thicknesses being less than the starting thickness (as for claim 3); and
iteratively determining whether application of the one or more forces to the at least the portion of the dentition at the beginning of the at least one stage with the aligner model having one or more intermediate thicknesses assigned to the thickness parameter satisfy the one or more clinical acceptability criteria (as for claim 3);
if the application of the one or more forces to the at least the portion of the dentition at the beginning of the at least one stage with the aligner model having the one or more intermediate thicknesses assigned to the thickness parameter does not satisfy the one or more clinical acceptability criteria ([0101]: “If an acceptable end position is reached, the motions of the teeth calculated by the finite elements analysis are evaluated to determine whether they are orthodontically acceptable (step 232). If they are not, the process also proceeds to calculate a new candidate aligner shape (step 240). … If the current shape is the best solution so far ( decision step 250), it is saved as the best candidate so far (step 260). If not, it is saved in an optional step as a possible intermediate result (step 252). If the current aligner shape is the best candidate so far, the process determines whether it is good enough to be accepted (decision step 270). If it is, the process exits. Otherwise, the process continues and calculates another candidate shape (step 240) for analysis.”):
identifying a closest intermediate thickness of the one or more intermediate thicknesses, the aligner model with closest intermediate thickness being closer to ([0101] as previously cited, i.e. the “best” so far is the “closest”. [0105]: “Optionally, the forces required to deform the aligner to fit over the teeth, including any hardware attached to the teeth, are computed and used as a figure of merit in measuring the acceptability of the particular aligner configuration”; [0119]: “specification of figures of merit that are calculated to determine whether an aligner is good enough (see FIG. 2B, step 270);”); and
using the closest intermediate thickness as the resulting thickness ([0118]: “At this point, as well as at other points in the processes that are described in this specification, such as at the computation of additional hardware (step 640), the process can interact with a human operator, such as a clinician or technician, to request assistance (step 652). Assistance that an operator provides can include defining or selecting suitable attachments to be attached to a tooth or a bone, defining an added elastic element to provide a needed force for one or more segments of the treatment path, suggesting an alteration to the treatment path, either in the motion path of a tooth or in the segmentation of the treatment path, and approving a deviation from or relaxation of an operative constraint.” EN: The intermediate model that the operator adjusts has the resulting thickness.).

Regarding claim 7, Matov discloses the method of claim 1 (in combination as shown above), further comprising:
(figs 1F and 2A and [0083]: e.g. “FIG. lF shows another embodiment of a data mining system to generate proposed treatments.” And [0092]-[0098]: e.g. from [0095]: “The desired final position of the teeth-that is, the desired and intended end result of orthodontic treatment can be received from a clinician in the form of a prescription, can be calculated from basic orthodontic principles, or can be extrapolated computationally from a clinical prescription”); and
identifying the at least one stage of the treatment plan (fig 22 and [0170]-[0172]: e.g. from [0170] – “Referring to FIG. 22, at step 2210 the tooth position at a first treatment stage is determined. At step 2220 the tooth position at the second or n+l treatment stage is determined.”).

Regarding claim 8, Matov discloses the method of claim 1 (in combination as shown above).
Matov does not explicitly disclose wherein the starting thickness comprises one or more of 0.5 millimeters (mm), 0.6 mm, 0.7 mm, 0.8 mm, 0.9 mm, 1.0 mm, 1.1 mm, 1.2 mm, 1.3 mm, 1.4 mm, and 1.5 mm.
However, Matov discloses at [0103]: “The changes that can be made to the design of an aligner are constrained by the manufacturing technique that will be used to produce it. For example, if the aligner will be made by pressure fitting a polymeric sheet over a positive model, the thickness of the aligner is determined by the thickness of the sheet. As a consequence, the system will generally adjust the performance of the aligner by changing the orientation of the model teeth, the sizes of parts of the model teeth, the position and selection of attachments, and the addition or removal of material ( e.g., adding virtual wires or creating dimples) to change the 
While Wen discloses wherein the thickness comprises one or more of 0.5 millimeters (mm), 0.6 mm, 0.7 mm, 0.8 mm, 0.9 mm, 1.0 mm, 1.1 mm, 1.2 mm, 1.3 mm, 1.4 mm, and 1.5 mm ([0061]: “the rate of incremental increase in thickness may not be dependent on standard thicknesses of sheet plastic available as an industrial commodity. An optimal thickness could be established for the 3D printing process. For example, rather than being limited to the, e.g., 0.040, 0.060 and 0.080 in, thickness sequence, a practitioner such as an orthodontist could choose a sequence such as, e.g., 0.040, 0.053 and 0.066 in, thickness, for an adult patient whose teeth are known to reposition more slowly compared to a rapidly growing adolescent patient.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Matov in view of the teachings of Wen to include “wherein the starting thickness comprises one or more of 0.5 millimeters (mm), 0.6 mm, 0.7 mm, 0.8 mm, 0.9 mm, 1.0 mm, 1.1 mm, 1.2 mm, 1.3 mm, 1.4 mm, and 1.5 mm” by using parameters so that the starting thickness is one of these since Matov discloses constraints based on manufacturability while Wen shows that “standard” thicknesses of “commodity” sheets have a similar range and further shows that variable thickness manufacturing can produce non-standard thicknesses in the same general range as the standard thicknesses. More succinctly, Wen provides values for 

Regarding claim 9, Matov discloses the method of claim 1 (in combination as shown above), wherein iteratively modeling application of the one or more forces to the at least the portion of the dentition at the beginning of the at least one stage comprises simulating placement of the aligner model on the at least the portion of the dentition ([0105]: e.g. “The model aligner is then computationally manipulated to place it over the modeled teeth in the model jaw to create a composite model of an in-place aligner (step 340). Optionally, the forces required to deform the aligner to fit over the teeth, including any hardware attached to the teeth, are computed and used as a figure of merit in measuring the acceptability of the particular aligner configuration.”) and simulating a response of the at least the portion of the dentition to the virtual placement ([0101]-[0109]: e.g. from [0106] - “These include inputs 402 of data generated by the finite element analysis solution of the composite model and data 404 defined by the current tooth path. The data 402 derived from the finite element analysis includes the amount of real elapsed time over which the simulated repositioning of the teeth took place; the actual end tooth positions calculated by the analysis; the maximum linear and torsional force applied to each tooth; the maximum linear and angular velocity of each tooth. From the input path information, the input data 404 includes the initial tooth positions for the current path segment, the desired tooth positions at the end of the current path segment, the maximum allowable displacement velocity for each tooth, and the maximum allowable force of each kind for each tooth” EN: note that finite element methods are the solving of partial differential equations.). 

Regarding claim 10, Matov discloses the method of claim 1 (in combination as shown above), wherein iteratively modeling application of the one or more forces to the at least the portion of the dentition comprises using finite element technique to solve partial differential equations representing the one or more clinical acceptability criteria (figs 3-4 and [0101]-[0109]: e.g. from [0106] - “These include inputs 402 of data generated by the finite element analysis solution of the composite model and data 404 defined by the current tooth path. The data 402 derived from the finite element analysis includes the amount of real elapsed time over which the simulated repositioning of the teeth took place; the actual end tooth positions calculated by the analysis; the maximum linear and torsional force applied to each tooth; the maximum linear and angular velocity of each tooth. From the input path information, the input data 404 includes the initial tooth positions for the current path segment, the desired tooth positions at the end of the current path segment, the maximum allowable displacement velocity for each tooth, and the maximum allowable force of each kind for each tooth” EN: note that finite element methods are the solving of partial differential equations.).

Regarding claim 11, Matov discloses the method of claim 1 (in combination as shown above), wherein the one or more clinical acceptability criteria comprise a clinical acceptability score representing a likelihood of statistical correlation with the intended outcome ([0076]: “The ability to study tooth-specific efficacy and product performance for large clusters of treatment outcomes enables statistically significant comparisons to be made between two or more populations of cases. In the event that the two clusters studied contain differences in treatment approach, appliance design, or manufacturing protocol, the differences seen in the performance of the product as exhibited by the data output, can be attributed to the approach, design, or manufacturing protocol. The end result is a feedback mechanism that enables either the clinician or the manufacturer the ability to optimize the product design and usage based on performance data from a significantly large sample size using objective measurable data.”; EN: This “output” is from an larger data mining process to determine statistical significance of a treatment plan, see [0066]-[0075] discussing how Hidden Markov Models (HMM) are used to extract information based on highest probability from a likelihood calculator; [0077]-[0083] discussing how clustering is used – e.g. “Probability models of risk are then built within each cluster. New cases are then allocated to the same clusters based on similarity of pre-treatment variables. The risks within each cluster of patients with completed treatments are then used with new cases to predict treatment outcomes and risks of complications.”; [0084]-[0091] discussing the handling of missing information; [0105]: “the tooth positions used are as estimated from a probabilistic model based on prior treatment steps and other patient information”).

Regarding claim 12, Matov discloses the method of claim 1 (in combination as shown above), wherein the one or more clinical acceptability criteria indicate an acceptable biomechanical outcome for the end of the at least one stage ([0119]: “a specification of the forces and positioning motions and velocities that are orthodontically acceptable; an initial treatment path, which includes the motion path for each tooth and a segmentation of the treatment path into segments, each segment to be accomplished by one aligner”).

Regarding claim 13, Matov discloses the method of claim 12 (in combination as shown above), wherein the acceptable biomechanical outcome comprises an acceptable position of the at least the portion of the dentition at the end of the at least one stage or an acceptable force on the at least the portion of the dentition during the at least one stage ([0106]: “the maximum allowable force of each kind for each tooth”; [0119]: “a specification of the forces and positioning motions and velocities that are orthodontically acceptable; an initial treatment path, which includes the motion path for each tooth and a segmentation of the treatment path into segments, each segment to be accomplished by one aligner” EN: specifying the “positioning motions” and “motion path” is also specifying the acceptable position [i.e. the position resulting from all motions which occurs at the end of the path]).

Regarding claim 14, Matov discloses the method of claim 1 (in combination as shown above), wherein the one or more clinical acceptability criteria indicate an acceptable physiological stress on the at least the portion of the dentition during the at least one stage ([0106]: “the maximum allowable force of each kind for each tooth”; [0119]: “a specification of the forces … that are orthodontically acceptable”; [0126]-[0127]: e.g. “a predetermined area ratio or constraint is met while the tooth models are moved. … If the ratio is greater than a particular number such as 50%, the system indicates an error signal to an operator to indicate that the teeth should be moved on a slower basis. For each stage of teeth movement, the system checks that a predetermined volume ratio or constraint is met while the tooth models are moved. … If the ratio is greater than a particular number such as 500/o, the system indicates an error signal to an operator to indicate that the teeth should be moved on a slower basis.”; [0141]-[0142]: e.g. “In a further aspect, it is possible to detect when a tooth movement will be less likely as a result of inadequate force generation. That is, the amount of surface area perpendicular to the desired line of movement ( or to the direction of the movement vector) may be insufficient for the aligner to deliver the necessary force.” EN: force, area perpendicular to motion, and the combination are each indicative of stress [i.e. stress is (perpendicular) force per unit area].).

Regarding claim 15, Matov discloses the method of claim 1 (in combination as shown above), wherein the one or more clinical acceptability criteria indicate an acceptable aligner structural property for a device implementing the at least one stage ([0109]: “constraints can be defined to set a maximum or minimum thickness of the aligner material, or to set a maximum or minimum coverage of the aligner over the crowns of the teeth”; [0130[: e.g. “the design of an aligner are constrained by the manufacturing technique that will be used to produce it. … the thickness of the aligner is determined by the thickness of the sheet … the thickness of the aligner can be varied locally, and structural features such as rims, dimples, and corrugations can be added without modifying the digital model of the teeth.”).

Regarding claim 16, Matov discloses the method of claim 1 (in combination as shown above), wherein the at least a portion of the dentition comprises a portion of one or more teeth of the dentition and the at least the portion of the aligner is configured to receive and apply the one or more forces to the one or more teeth ([0099]: “The steps are defined and calculated so that each discrete position can follow by straight-line tooth movement or simple rotation from the tooth positions achieved by the preceding discrete step and so that the amount of repositioning required at each step involves an orthodontically optimal amount of force on the patient's dentition.”; [0106]: “The data 402 derived from the finite element analysis includes the amount of real elapsed time over which the simulated repositioning of the teeth took place; the actual end tooth positions calculated by the analysis; the maximum linear and torsional force applied to each tooth; the maximum linear and angular velocity of each tooth”; [0117]: “the process 600 proceeds to execute a module that calculates the configuration of a hardware attachment to the subject tooth to which forces can be applied to effect the required motion (step 640).”; [0119]: “the process 600 proceeds to execute a module that calculates the configuration of a hardware attachment to the subject tooth to which forces can be applied to effect the required motion (step 640).”; [0151]: “voids intentionally build or designed into the reference mold or model, which is associated with corresponding portions in the aligner that are indented to exert additional pressure on the teeth when the aligner is formed over the reference mold”; figs 11-13 and [0132]-[0142] – discussing retaining desired forces while eliminating undesired forces; [0143]-[0151] – discussing the optimization process and how forces are determined/used; [0152]-[0167] – discussing using tooth attachments with the shell to produce desired forces; EN: the citations are exemplary since most of the disclosure is with regard to applying forces to teeth with, an exemplary embodiment, a shell fitting the teeth and references to forces due to the shell/tooth (and optionally attachments) interaction are found throughout).

Regarding claim 17, Matov discloses the method of claim 16 (in combination as shown above), wherein the dental appliance comprises a variable thickness aligner having the resulting thickness over the at least the portion of the dentition ([0138]: “define corrugated or other structural forms to create regions having particular stiffness or other structural properties”; [0130]: “the addition or removal of material (e.g., adding virtual wires or creating dimples) to change the structure of the aligner. … the thickness of the aligner can be varied locally, and structural features such as rims, dimples, and corrugations can be added without modifying the digital model of the teeth”; [0133]: “a relief addition to the dental appliance”; [0138]: “digitally adding and/or subtracting the relief and/or protrusion in predefined or relevant locations of the mold”; [0140]: “one or more distortions or relief may be added to the aligner shape to provide the desired movement vector to apply the intended force in the direction”; see also [0132]-[0167] – discussing various variable thickness means (e.g. protusions, voids, corrugation, reliefs).).

Regarding claim 18, Matov discloses the method of claim 1 (in combination as shown above), further comprising directly fabricating the dental appliance ([0130]: “if the aligner will be made by a rapid prototyping process ( e.g., stereo or photo lithography process), the thickness of the aligner can be varied locally, and structural features such as rims, dimples, and corrugations can be added without modifying the digital model of the teeth.”; [0138]: “In manufacturing of the dental appliances, in one aspect, the mold formed by rapid prototyping may be adjusted during the build process to take shape of the desired geometry”; [0145]: “the modified or optimized dental appliance may be manufactured through rapid prototyping or other suitable techniques”; see also instant specification at [0175] – “a physical appliance is directly fabricated, e.g., using additive manufacturing techniques … direct formation techniques, such as 3D printing”. EN: “stereolithography” and “photolithography” are 3D printing techniques.).

Regarding claim 19, Matov discloses the method of claim 1 (in combination as shown above), wherein the at least one stage comprises one or more of. an initial stage of the treatment plan, a final stage of the treatment plan, an intermediate stage of the treatment plan, and a plurality of stages of the treatment plan ([0132]: “the aligner shape geometry is configured to apply a predetermined force upon the tooth to reposition the tooth in accordance with a treatment plan for the particular treatment stage.”; [0133]: “the aligner shape geometry may be optimized to compensate for the undesirable but resulting force vector so as to counteract its force and further, to apply the intended force in the direction based on the treatment plan for the treatment stage under consideration”; figs 22, 24, 25 and [0170]-[0187]; see also [0054], [0058], [0059], [0139], [0140], [0142], [0145]-[0147], [0162]-[0163], [0168]-[0169], [0197]).

Regarding claim 20, Matov discloses the method of claim 1 (in combination as shown above), wherein the dental appliance comprises a polymeric aligner configured to receive the dentition of the patient and to implement the one or more forces thereon ([0128]: “When an aligner is manufactured by pressure fitting polymeric material over a positive physical model of the digital teeth”; [0130]: “if the aligner will be made by pressure fitting a polymeric sheet over a positive model,”); [0132]: “upon positioning of the dental appliance such as the polymeric shell aligner, over the tooth, the aligner shape geometry is configured to apply a predetermined force upon the tooth to reposition the tooth in accordance with a treatment plan”; [0214]: “The method may also include updating the cavity geometry of the polymeric shell for the tooth to apply the determined plurality of components corresponding to the movement vector on the tooth to reposition to the tooth from the initial position to the target position.”; see also [0101], [0104], [0202]; and [0214]-[0223]).

Regarding claim 21, Matov discloses the method of claim 1 (in combination as shown above), wherein the topographies of the new models each match a smoothed topography of the at least the portion of the dentition ([0109]: “constraints can be defined to set a maximum or minimum thickness of the aligner material”; [0130]: “The changes that can be made to the design of an aligner are constrained by the manufacturing technique that will be used to produce it. … if the aligner will be made by a rapid prototyping process ( e.g., stereo or photo lithography process), the thickness of the aligner can be varied locally, and structural features such as rims, dimples, and corrugations can be added without modifying the digital model of the teeth.” EN: “maximum/minimum” thickness also constrains a distance between the difference in peak and valley heights [since peaks may not be above max and valleys may not be below min] [see discussion at [0066]-[0067] of the specification as regards “smoothness” and restrictions on maximum differences in height], and “without modifying the digital model of the teeth” indicates that the aligner model “corresponds” to the portion of the dentition.).

Response to Arguments
Claim Rejections - 35 USC§ 112
Examiner:
The rejections under 35 USC §112(b) are withdrawn in view of the amendments to claims 1 and 2.

Claim Rejections - 35 USC§ 102
Applicant (p9:¶1):
Applicant submits that Matov does not teach or suggest at least, "iteratively modeling application of the one or more forces to the at least the portion of the dentition at the beginning of the at least one stage using the aligner model with the thickness parameter at iteratively reduced thicknesses until a resulting thickness is found for the thickness parameter," as recited in claim 1. The Office Action alleges that Matov discloses "parameters from which a thickness can be determined for comparison against the constraints." Office Action at 7-8. Applicant respectfully disagree. The parameters discussed by Matov include "clinical parameters," "treatment parameters," and "control parameters." Matov, [0059], [0083], [0101]. Applicant respectfully submits that a person of ordinary skill in the art would understand that Matov' s parameters are not "thickness parameters," as recited in claim 1.
Examiner’s response:
“The coefficients A and B can be the parameters for optimization” (ibid). Accordingly, under a broadest reasonable interpretation, the shape parameters (and any parameters which effect material additions or removal) disclosed by Matov may be considered thickness parameters; since, for example, the parameters controlling the shape of aligner and any removal/addition of materials dictate the thickness which will be compared to the thickness constraints.

Applicant (p9:¶2-p10:¶1):
Additionally, Matov does not teach or suggest, "iteratively modeling application of the one or more forces to the at least the portion of the dentition at the beginning of the at least one stage using the aligner model with the thickness parameter at iteratively reduced thicknesses until a resulting thickness is found for the thickness parameter," as recited in claim 1. Applicant submits the addition of corrugation or ridges in Matov would include increasing thicknesses of dental appliances but not "iteratively reduc[ing] thicknesses," as recited in claim 1.
To the extent the Examiner is asserting Matov inherently discloses "iteratively reduc[ing] thicknesses," as recited in claim 1, Applicant submits that the Examiner is taking official notice 
Examiner’s response:
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, the claim is now rejected in view of Wen. As noted in the rejection, Matov discloses an iterative method with finite element aligner models having thicknesses while Wen discloses a finite element model with a lattice structure having varying thicknesses which are thinned or thickened from a default thickness. As shown in the rejection above, the combined teachings make obvious the modeling using iteratively reduced thicknesses.

Claim Reiections - 35 USC§ 103
Examiner:
Applicant’s arguments of this section ultimately rely on those discussed above.

Conclusion
Claims 1-21 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20080254402 A1	Hilliard; Jack Keith
Discussing a design and manufacturing method for aligners having variable wall thickness to customize the forces exerted on specific teeth
US 20170367792 A1	Raby; Richard E. et al.
Discussing design of a dental aligner where the occlusal surface of surrounding teeth are exposed when aligner is worn.
FREY, SCOTT, Common Sense Mechanics for ClearAligners, The Ortho Cosmos, obtained from https://theorthocosmos.com/common-sense-mechanics-clear-aligners/ on 23 March 2021, 2018, 8 pages
Discussing a “conventional” approach including a visual assessment of force vectors by a clinician
KIM, TAE-WEON, AND PABLO ECHARRRI. "Clear aligner: an efficient, esthetic, and comfortable option for an adult patient." World journal of orthodontics 8, no. 1 (2007).
Discussing design and fabrication of aligners using physical dental models
TIANTONG LOU AND ANTHONY MAIR, An Historical Overview of Clear Aligner Therapy The Evolution of Clear Aligners, obtained from https://www.oralhealthgroup.com/features/an-historical-overview-of-clear-aligner-therapy-the-evolution-of-clear-aligners/ on 19 March 2021, 2020, 10 pages
Discussing history of the clear aligners
SAVIGNANO, ROBERTO. "Biomechanical analysis of orthodontic appliances through 3D Computer Aided Engineering." In Doctoral Consortium on Biomedical Engineering Systems and Technologies, vol. 2, pp. 28-35. SCITEPRESS, 2014.
Discussing design of aligners including finite element simulation and material and thickness properties of aligners.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached on Monday-Friday 6:30am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/R.S.B./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128